      Case 3:21-cv-00776-MCR-EMT Document 10 Filed 05/24/21 Page 1 of 22




                    IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF FLORIDA
                            PENSACOLA DIVISION

RANADA COOKS,

       Plaintiff,                      CASE NO.: 3:21-cv-00776-MCR-EMT

vs.

ANDREA MINYARD; GULF COAST
AUTOPSY PHYSICIANS, P.A.; TIMOTHY
J. GALLAGHER; CORPORAL THOMAS
PASCHAL; TROOPER CHAD LYNCH;
SERGEANT RANDLE PADGETT; FAITH
CHAPEL FUNERAL SERVICES, LLC; and
TRACY MORTON MEMORIAL CHAPEL, LLC,

       Defendants.
                                                    /

           DEFENDANTS PASCHAL, LYNCH, AND PADGETT’S
                 MOTION TO DISMISS PLAINTIFF’S
      FIRST AMENDED COMPLAINT [ECF No. 1-1] WITH PREJUDICE

       Defendants CORPORAL THOMAS PASCHAL, TROOPER CHAD

LYNCH, and SERGEANT RANDLE PADGETT, by and through undersigned

counsel, pursuant to Rules 8(a)(2) and 12(b)(6), Federal Rules of Civil Procedure,

and submit this motion to dismiss Plaintiff RANADA COOKS’ first amended

complaint [ECF No. 1-1], with prejudice, for failing to allege facts giving rise to

plausible entitlement to relief and failing to state a claim upon which relief can be

granted, and pursuant to the principles of qualified immunity and statutory

immunity.
                                         1
     Case 3:21-cv-00776-MCR-EMT Document 10 Filed 05/24/21 Page 2 of 22




                         PROCEDURAL BACKGROUND

      Samara Cooks, 15, and Deleigha Gibson, 18, died on July 29, 2019, following

a car crash in Escambia County. On March 5, 2020, the parents of Ms. Cooks and

Ms. Gibson filed separate lawsuits in the First Judicial Circuit in and for Escambia

County, Florida. The lawsuits were filed against the Florida Highway Patrol (“FHP”)

and one of its employees (Captain Richard Warden), the medical examiner’s office

and one of its employees (Andrea Minyard), and the two funeral homes who were

responsible for preparing the bodies of the deceased for funeral and burial. The

plaintiffs in these lawsuits alleged that the bodies of the deceased were misidentified,

with Ms. Gibson being identified as Ms. Cooks, and Ms. Cooks being identified as

Ms. Gibson.

      Ms. Cooks’ mother filed an amended complaint in state court that was deemed

filed on April 27, 2021. In her amended complaint, Ms. Cooks’ mother dropped the

FHP and Captain Warden, but added three new FHP employees – Trooper Chad

Lynch, Cpl. Thomas Paschal, and Sgt. Randle Padgett – each sued in their individual

capacities (hereinafter, “FHP Defendants”). The FHP Defendants timely removed

this matter to federal court.

      Ms. Gibson’s parents also filed an amended complaint in state court that was

deemed filed on March 25, 2021. The defendants, factual allegations, and claims in

the GIbson amended complaint are nearly identical to those presented in the Cooks

                                           2
    Case 3:21-cv-00776-MCR-EMT Document 10 Filed 05/24/21 Page 3 of 22




amended complaint – except they concern Ms. Gibson instead of Ms. Cooks. See

Gibson, et al., v. Minyard, et al., Case No. 3:21-cv-00774-MCR-EMT. The FHP

Defendants also timely removed the Gibson amended complaint to federal court.

      On May 19, 2021, these Defendants filed a Notice of Similar Case in this case

[ECF No. 7] and in the Gibson case [Gibson, et al., v. Minyard, et al., Case No. 3:21-

cv-00774-MCR-EMT, ECF No. 7]. The FHP Defendants intend to file a motion to

dismiss in the Gibson case that will largely restate the arguments herein.

                          FACTUAL BACKGROUND 1

      Plaintiff Ranada Cooks (“Plaintiff”) is the mother of Samara Cooks (“Ms.

Cooks”). Plaintiff’s Amended Complaint, ECF No. 1-1 (hereinafter “complaint”), ¶

5. On or about July 29, 2019, Ms. Cooks passed away as a result of a motor vehicle

crash in unincorporated Escambia County, Florida. Complaint, ¶ 14. Another victim,

Deleigha Gibson (“Ms. Gibson”) passed away in that same crash. Complaint, ¶ 15.

      Several employees of the FHP arrived at the scene to investigate the crash –

including Trooper Lynch. Complaint, ¶¶ 18-19. Employees of the FHP attempted to

positively identify the deceased victims. Complaint, ¶¶ 18-23. Trooper Lynch and

other unnamed employees of the FHP had “some discussion” wherein they

“question[ed] the identities of the two victims of the crash.” Complaint, ¶ 22.


1
 For purposes of this motion, Plaintiff’s factual allegations are accepted as true and
should be construed in the light most favorable to Plaintiff. Rivell v. Private Health
Care Sys., Inc., 520 F.3d 1308, 1309 (11th Cir. 2008).
                                          3
     Case 3:21-cv-00776-MCR-EMT Document 10 Filed 05/24/21 Page 4 of 22




      A body removal service 2 was called to the scene to take the victims’ bodies to

the medical examiner’s office. Complaint, ¶¶ 7, 20, 26. Plaintiff alleges that Trooper

Lynch handed body removal service personnel printed reports that purported to

identify the two victims. Complaint, ¶ 23. However, it is undisputed that Trooper

Lynch never positively identified either victim. Complaint, ¶¶ 21-24. To the

contrary, according to Plaintiff’s complaint, the bodies were allegedly “tagged and

marked” by one or more unnamed individuals. Complaint, ¶ 24.

      Prior to the medical examiner’s office obtaining control of the bodies, the

body removal service notated that the bodies were only “believed to be” Ms. Gibson

and another young lady (referred to in the Complaint as “Jane Smith”). Complaint,

¶¶ 19, 23, 24, 26, 45, 61, 76. The medical examiner was later informed that there

was no “Jane Smith” involved in the crash. Complaint, ¶ 30. The medical examiner

crossed out the name “Jane Smith” on his paperwork, and marked the body as

Samara Cooks. Complaint, ¶ 30. The medical examiner then continued with the

autopsies without properly identifying the bodies. Complaint, ¶¶ 30, 32.

      Later, Plaintiff authorized the release of Ms. Cook’s body to Defendant Faith

Chapel Funeral Services. Complaint, ¶ 33. However, the medical examiner released

Ms. Cook’s body (incorrectly identified as Ms. Gibson) to Defendant Tracy Morton



2
  The body removal service is not listed as a defendant to this action, or identified in
the complaint.
                                          4
     Case 3:21-cv-00776-MCR-EMT Document 10 Filed 05/24/21 Page 5 of 22




Memorial Chapel. Complaint, ¶ 34.3

      It was later determined that the body originally marked “Jane Smith” and later

marked as Ms. Cooks was actually Ms. Gibson, and the body originally marked as

Ms. Gibson was actually Ms. Cooks. Complaint, ¶ 30.

                           MEMORANDUM OF LAW

      Rule 8(a)(2) requires only “a short and plain statement of the claim showing

that the pleader is entitled to relief.”4 When ruling on a defendant’s motion to

dismiss, a judge must accept as true all of the factual allegations contained in the

complaint. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). The court must

accept the complaint’s allegations as true “even if [the allegations are] doubtful in

fact.” Id. at 555.

      A complaint must include more than “labels and conclusions, and a formulaic

recitation of the elements of a cause of action will not do.” Id. A complaint must

include “allegations plausibly suggesting (not merely consistent with)” the

plaintiff’s entitlement to relief. Id. at 557. The complaint must set forth facts – not




3
  For purposes of providing context only, Plaintiffs in the Gibson case allege that the
medical examiner improperly released Ms. Gibson’s body (incorrectly identified as
Ms. Cooks) to Defendant Faith Chapel Funeral Services. Case No. 3:21-cv-00774-
MCR-EMT, ECF No. 1-1, ¶ 37.
4
  Federal pleading requirements apply to cases that have been removed to federal
court. See, e.g., Lynch v. Jackson, 478 Fed.Appx. 613, 616 (11th Cir. 2012).
                                          5
       Case 3:21-cv-00776-MCR-EMT Document 10 Filed 05/24/21 Page 6 of 22




mere labels or conclusions – that “render plaintiffs’ entitlement to relief plausible.”

Id. at 569 n.14.

        A district court thus should grant a motion to dismiss unless “the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). Threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, are insufficient. Id. The court is not required to accept as true

any conclusory allegation “upon information and belief” that is unaccompanied by

enough facts to make that statement plausible. Mann v. Palmer, 713 F.3d 1306, 1315

(11th Cir. 2013) (citing Twombly, 550 U.S. at 557).

        Determining whether a complaint should be dismissed under Federal Rule of

Civil Procedure 12(b)(6) for failure to state a claim upon which relief may be granted

turns on whether Plaintiff has alleged sufficient plausible facts to support her claim.

Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570) (“To survive a motion to

dismiss, a complaint must contain sufficient factual matter, accepted as true, to ‘state

a claim to relief that is plausible on its face.’”). “A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

678.




                                            6
     Case 3:21-cv-00776-MCR-EMT Document 10 Filed 05/24/21 Page 7 of 22




                                  COUNT IV
                42 U.S.C. § 1983 Against Defendant Chad Lynch

      Plaintiff alleges that Trooper Lynch “participated in the identification, tagging

or otherwise marking, handling, and movement of the body of Samara Cooks,” and,

“[u]pon information and belief … misidentified the body of Samara Cooks as

Deleigha Gibson by handing the body removal service the DAVID report of

Deleigha Gibson when they removed the body of Samara Cooks from the scene of

the crash.” Complaint, ¶¶ 91-92. Plaintiff alleges that Trooper Lynch’s alleged

actions violated her constitutional rights secured by the Fourteenth Amendment to

the United States Constitution and Article 1, § 2 and § 9 of the Constitution of the

State of Florida.

      Plaintiff does not specify which right under the Fourteenth Amendment to the

United States Constitution these movants allegedly violated. Based on the remainder

of Plaintiff’s complaint, it appears Plaintiff is alleging Trooper Lynch violated her

procedural due process rights under the Fourteenth Amendment. Inasmuch as no

other Fourteenth Amendment rights could conceivably be implicated in this case,

movants proceed in this Motion with the presumption that Plaintiff intends to bring

a procedural due process claim.

      There is no basis for Plaintiff’s claims regarding alleged violations of the

Constitution of the State of Florida. Section 1983 does not create a remedy for every

wrong committed under the color of state law, but only for those that deprive a
                                          7
     Case 3:21-cv-00776-MCR-EMT Document 10 Filed 05/24/21 Page 8 of 22




plaintiff of a federal right. See Paul v. Davis, 424 U.S. 693, 698-99 (1976).

Moreover, it is well-established that “Florida constitutional claims do not support

claims for damages absent a separate enabling statute.” See, e.g., Holcy v. Flagler

Cnty. Sheriff, 2007 WL 2669219, at *6 (M.D. Fla. 2007) (citing Garcia v. Reyes,

697 So. 2d 549 (Fla. 4th DCA 1997)); see also Youngblood v. Fla. Dep't of Health,

224 Fed. Appx. 909, 913 (11th Cir. 2007). Plaintiff cannot bring a claim against

these Defendants for alleged violations of the Constitution of the State of Florida.

      Plaintiff also makes passing reference to an alleged violation of section

497.386(4), Florida Statutes, which provides that “The [Board of Funeral, Cemetery,

and Consumer Services] 5 shall establish by rule the minimal standards of acceptable

and prevailing practices for the handling and storing of dead human bodies, provided

that all human remains transported or stored must be completely covered and at all

times treated with dignity and respect.” This statute provides the Board of Funeral,

Cemetery, and Consumer Services the authority to promulgate rules that would

apply to funeral directors and cemeteries. Neither the statute nor any rules

promulgated pursuant to the statute have any application to law enforcement officers

investigating a car crash. Moreover, Plaintiff has not alleged, and will be unable to

establish, that any alleged violation of the state statute (or rule promulgated pursuant



5
  The Board of Funeral, Cemetery, and Consumer Services is a division of the
Florida Department of Financial Services. § 497.101(1), Fla. Stat.
                                        8
     Case 3:21-cv-00776-MCR-EMT Document 10 Filed 05/24/21 Page 9 of 22




to the statute) would constitute a violation of a right secured by the U.S. Constitution.

      To prevail on a section 1983 claim, a plaintiff must show that “(1) the

defendant deprived her of a right secured under the Constitution or federal law and

(2) that such a deprivation occurred under color of state law.” Arrington v. Cobb

Cnty., 139 F.3d 865, 872 (11th Cir. 1998). Presuming for purposes of this motion

that Plaintiff in fact has a “property right, quasi-property right, or legitimate claim

of entitlement … to access the body of her deceased daughter, Samara Cooks,”6

Plaintiff has not alleged, and will be unable to establish, that Trooper Lynch deprived

her of that right in the first instance, or that he deprived her of that right without due

process of law.

      Trooper Lynch never deprived Plaintiff access to the body of her deceased

daughter. Trooper Lynch only investigated the scene of the crash a short time before

the body removal service transported the deceased victims (including Plaintiff’s

daughter) to the medical examiner’s office. Plaintiff does not allege, and will be

unable to establish, that she was ever at the at the scene of the crash at the same time

as Trooper Lynch. Plaintiff cannot establish that any action of Trooper Lynch

deprived her of access to her daughter.

      Further, Plaintiff has not identified what “process” was allegedly “due,” or


6
 In Crocker v. Pleasant, 778 So. 2d 978, 988 (Fla.2001), the Florida Supreme Court
recognized a “legitimate claim of entitlement” that the next of kin have in their dead
relatives' bodies.
                                          9
    Case 3:21-cv-00776-MCR-EMT Document 10 Filed 05/24/21 Page 10 of 22




what Trooper Lynch could have done to ensure that Plaintiff was provided “due

process.” Again, Trooper Lynch was only involved in investigation for short period

of time between the time he arrived at the scene and the body removal service

transported the unidentified bodies to the medical examiner’s office. At most,

unnamed individuals incorrectly tagged the bodies of the two crash victims “within

the view” of Trooper Lynch. Complaint, ¶ 24. Plaintiff has not alleged, and will be

unable to establish, that due process required Trooper Lynch (or anyone on the

scene) to positively identify each victim before clearing the scene and opening the

road to resumed vehicular traffic.

      Plaintiff does not specifically allege that Trooper Lynch acted negligently.

Nor could she, inasmuch as Trooper Lynch owed no duty to this Plaintiff (or her

decedent). Nonetheless, the entirety of Plaintiff’s section 1983 claim against Trooper

Lynch clearly sounds in negligence, and, as such, fails as a matter of law.

      It is axiomatic that a negligent act that causes unintended injury to a person's

property does not “deprive” that person of property within the meaning of the Due

Process Clause. See Daniels v. Williams, 474 U.S. 327, 328 (1986). “To hold that

injury caused by such conduct is a deprivation within the meaning of the Fourteenth

Amendment would trivialize the centuries-old principle of due process of law.” Id.,

at 332; see also Crocker, 778 So. 2d at 988-989 (“…only ‘deprivations’ of

constitutional rights are covered by section 1983 and deprivations that are merely

                                         10
    Case 3:21-cv-00776-MCR-EMT Document 10 Filed 05/24/21 Page 11 of 22




negligent are not sufficient to constitute ‘deprivations’ under section 1983.”)

      Moreover, the facts alleged in Plaintiff’s complaint defeat causation. To

prevail on their section 1983 claim against him, Plaintiff must show that Trooper

Lynch’s actions actually and proximately caused a deprivation of her procedural due

process rights. See Jackson v. Sauls, 206 F.3d 1156, 1168 (11th Cir. 2000) (a plaintiff

asserting a section 1983 “constitutional tort” claim must meet the same standard of

causation required in a common law tort claim); Williams v. Bennett, 689 F.2d 1370,

1380 (11th Cir. 1982) (section 1983 “plainly requires proof of an affirmative causal

connection between the actions taken by a particular person ‘under color of state

law’ and the constitutional deprivation”). Here, Plaintiff alleges that the bodies of

the crash victims left the scene and arrived at the medical examiner’s office with

only the minimal amount of certainty as to their identification – merely that they

were “believed to be” Ms. Gibson and “Jane Smith.” Additionally, the medical

examiner’s office was later informed that “Jane Smith” was not involved in the

collision at all. To the extent Plaintiff was temporarily denied possession of her

decedent’s body, it cannot be said that such deprivation was actually or proximately

caused by Trooper Lynch’s alleged actions at the scene of the crash.

      Plaintiff has failed to state a section 1983 claim against Trooper Lynch. Based

on the allegations of Plaintiff’s complaint, it is clear she will never be able to state a

claim against Trooper Lynch. Plaintiff’s complaint against Trooper Lynch should be

                                           11
    Case 3:21-cv-00776-MCR-EMT Document 10 Filed 05/24/21 Page 12 of 22




dismissed, with prejudice.

                                  COUNT V
              42 U.S.C. § 1983 Against Defendant Thomas Paschal

                                 COUNT VI
              42 U.S.C. § 1983 Against Defendant Randle Padgett

      Plaintiff has failed to state a claim against Cpl. Pascal or Sgt. Padgett under

section 1983. Because there was no underlying constitutional violation (see above),

there can be no supervisory liability against Cpl. Pascal or Sgt. Padgett. Even if there

was an underlying constitutional violation, Plaintiff’s complaint fails to state a claim

for supervisory liability under the applicable standards. For this reason, Plaintiff’s

section 1983 claims against Cpl. Pascal and Sgt. Padgett should be dismissed.

      The statement of facts in Plaintiff’s complaint contains three paragraphs

containing allegations related to Cpl. Paschal and Sgt. Padgett. None of the

paragraphs allege or even suggest that either one of them personally participated in

any constitutional violation. In fact, each paragraph address “Defendant Paschal and

Defendant Padgett” as though the two of them operate in lockstep with each other.

      As it relates to Cpl. Paschal and Sgt. Padgett, Plaintiff alleges:

      • they knew of an error in the FHP’s Traffic Crash Report, and did not

          correct it; (Complaint, ¶ 25) and

      • they were responsible for the conduct of FHP employees, and for

          developing and enforcing policies. (Complaint, ¶¶ 28, 31)

                                          12
    Case 3:21-cv-00776-MCR-EMT Document 10 Filed 05/24/21 Page 13 of 22




      It is well-established that a supervisor cannot be held liable under section 1983

under respondeat superior or vicarious liability. Danley v. Allen, 540 F.3d 1298,

1314 (11th Cir. 2008), abrogated on other grounds as recognized in Randall v. Scott,

610 F.3d 701, 709 (11th Cir. 2010). For supervisory liability, the supervisor must

personally participate in the alleged constitutional violation, or there must be a

causal connection between the supervising official’s actions and the constitutional

deprivation. Id. A plaintiff may show a causal connection by showing either: a

history of widespread abuse that would put a reasonable supervisor on notice of the

need to correct the alleged deprivation; facts to support an inference that the

supervisor directed subordinates to act unlawfully or knew they would and failed to

stop them; or that the supervisor’s custom or policy resulted in deliberate

indifference to constitutional rights. Id.

      Plaintiff’s allegations related to Cpl. Paschal and Sgt. Padgett being

responsible for supervising FHP employee, or developing and enforcing policies,

fall well short of the minimum requirements to establish supervisory liability for a

claim brought pursuant to section 1983.

      Plaintiff’s section 1983 claims against Cpl. Paschal and Sgt. Padgett fail to

state a claim upon which relief can be granted, and should be dismissed, with

prejudice.




                                             13
    Case 3:21-cv-00776-MCR-EMT Document 10 Filed 05/24/21 Page 14 of 22




 FHP Defendants Enjoy Qualified Immunity from Plaintiff’s Federal Claims

      All three FHP Defendants enjoy qualified immunity from Plaintiff’s section

1983 claims. Qualified immunity allows government officials to carry out their

discretionary duties without the fear of personal liability or harassing litigation,

protecting from suit all but the plainly incompetent or one who is knowingly

violating the federal law. Lee v. Ferraro, 284 F.3d 1188, 1194 (11th Cir. 2002).

      Qualified immunity is an immunity from suit rather than a mere defense to

liability. Pearson v. Callahan, 555 U.S. 223, 237 (2009) (citing Mitchell v. Forsyth,

472 U.S. 511, 526 (1985)). Generally, courts are urged to apply the affirmative

defense of qualified immunity at the earliest possible stage in litigation – including

on a motion to dismiss. See Andrade v. Miami Dade Cty., No. 09-23220-CIV, 2010

WL 4069128, at *4 (S.D. Fla. Sept. 30, 2010)

      To receive qualified immunity, the defendant public official must prove as a

threshold matter that he was acting within the scope of his discretionary authority

when the allegedly wrongful acts occurred. Courson v. McMillan, 939 F.2d 1479

(11th Cir. 1991) (quoting Rich v. Dollar, 841 F.2d 1558, 1563–64 (11th Cir. 1988)).

Once this is established, the burden shifts to the plaintiff. Id.

      A public official is acting within the scope of his discretionary authority if the

official was performing a legitimate job-related function through means that were

within his power to utilize. See, e.g., Holloman ex rel. Holloman v. Harland, 370

                                           14
    Case 3:21-cv-00776-MCR-EMT Document 10 Filed 05/24/21 Page 15 of 22




F.3d 1252, 1265-66 (11th Cir. 2004). Here, it cannot be disputed that these

Defendants were engaged in a discretionary function when they investigated the

subject crash. Accordingly, Plaintiff shoulders the burden of proving that these

Defendants do not enjoy qualified immunity protection.

      The court then engages in a two-step inquiry. Hadley v. Gutierrez, 526 F.3d

1324, 1329 (11th Cir. 2008). The first question is whether, taken in the light most

favorable to the plaintiff, the facts alleged show that the defendant's conduct violated

a constitutional or statutory right. Id. If so, the second question is whether the right,

be it constitutional or statutory, was clearly established. Id. To demonstrate that a

right is “clearly established,” a plaintiff may point to a “materially similar case,”

identify a “broader, clearly established principle,” or show that “the conduct at issue

so obviously violated the Constitution that prior case law is unnecessary.” J W by &

through Tammy Williams v. Birmingham Bd. of Educ., 904 F.3d 1248, 1259-60 (11th

Cir. 2018) (citation and internal quotation marks omitted); see also Maddox v.

Stephens, 727 F.3d 1109, 1121 (11th Cir. 2013).

      For a right to be clearly established to defeat qualified immunity,

      the contours of the right must be sufficiently clear that a reasonable
      official would understand that what he is doing violates that right. This
      is not to say that an official action is protected by qualified immunity
      unless the very action in question has previously been held unlawful,
      but it is to say that in the light of pre-existing law the unlawfulness must
      be apparent.

Anderson v. Creighton, 483 U.S. 635, 640 (1987) (internal citations omitted).
                                           15
    Case 3:21-cv-00776-MCR-EMT Document 10 Filed 05/24/21 Page 16 of 22




      A materially similar case “need not be directly on point, but existing precedent

must have placed the statutory or constitutional question beyond debate.” J W by &

through Tammy Williams, 904 F.3d at 1259 (citation and internal quotation marks

omitted). “A single case does not establish the law in a sufficiently concrete context

so as to defeat the qualified immunity defense.” Blanco v. City of Clearwater, Fla.,

9 F. Supp. 2d 1316, 1319 (M.D. Fla. 1998).

      In considering whether a violation is “clearly established,” relevant law

“consists of holdings of the Supreme Court, the Eleventh Circuit, or the highest court

of the relevant state.” Sebastian v. Ortiz, 918 F.3d 1301, 1307 (11th Cir. 2019).

      Here, as discussed in more detail above, the FHP Defendants’ conduct did not

violate a constitutional or statutory right. Accordingly, under the first question, these

Defendants enjoy qualified immunity from suit.

      The FHP Defendants are entitled to qualified immunity under the second

question, as well. Plaintiff has not cited, and the undersigned has been unable to

locate, even a single case that would suggest that failure to ensure the correct

identification of car crash victims violates any constitutional or statutory right.

Accordingly, it cannot be said that the FHP Defendants’ alleged actions violated

clearly established federal statutory or constitutional rights of which a reasonable

person would have known. Keating v. City of Miami, 598 F.3d 753, 762 (11th Cir.

2010).

                                           16
    Case 3:21-cv-00776-MCR-EMT Document 10 Filed 05/24/21 Page 17 of 22




      Plaintiff’s section 1983 claims against the FHP Defendants are without basis.

Moreover, the FHP Defendants enjoy qualified immunity from suit based on their

involvement in this matter. For these reasons, Plaintiff’s section 1983 claims against

these Defendants should be dismissed, with prejudice.

                                 COUNT XI
               “Tort of Outrage” Against Defendant Chad Lynch

                                COUNT XII
             “Tort of Outrage” Against Defendant Thomas Paschal

                                COUNT XIII
             “Tort of Outrage” Against Defendant Randle Padgett

      Defendants’ alleged actions, even if true, wholly fail to support a claim for

“tort of outrage” under applicable law. Counts XI-XII of Plaintiff’s complaint should

be dismissed, with prejudice.

      The independent “tort of outrage” has been recognized in Florida, where it is

more commonly called “intentional infliction of emotional distress.” Armstrong v.

H&C Communications, Inc., 575 So. 2d 280, 281 (citing Metropolitan Life Ins. Co.

v. McCarson, 467 So. 2d 277, 278 (Fla. 1985) (“…Florida recognizes the tort of

intentional infliction of emotional distress.”)

      To state a cause of action for intentional infliction of emotional distress, the

plaintiff must demonstrate that: 1) the defendant acted recklessly or intentionally; 2)

the defendant's conduct was extreme and outrageous; 3) the defendant's conduct

caused the plaintiff's emotional distress; and 4) plaintiff's emotional distress was
                                          17
    Case 3:21-cv-00776-MCR-EMT Document 10 Filed 05/24/21 Page 18 of 22




severe. Johnson v. Thigpen, 788 So. 2d 410, 412 (Fla. 1st DCA 2001) (citing

Urquiola v. Linen Supermarket, Inc., 1995 WL 266582 (M.D.Fla.1995).

      In McCarson, the Florida Supreme Court adopted the language found in

section 46 of the Restatement (Second) of Torts (1965):

      (d) Extreme and Outrageous Conduct. ..... It has not been enough that
      the defendant has acted with an intent which is tortious or even
      criminal, or that he has intended to inflict emotional distress, or even
      that his conduct has been characterized by “malice,” or a degree of
      aggravation which would entitle the plaintiff to punitive damages for
      another tort. Liability has been found only where the conduct has been
      so outrageous in character, and so extreme in degree, as to go beyond
      all possible bounds of decency, and to be regarded as atrocious, and
      utterly intolerable in a civilized community. Generally, the case is one
      in which the recitation of the facts to an average member of the
      community would arouse his resentment against the actor, and lead him
      to exclaim, “Outrageous!”

McCarson, 467 So. 2d at 288.

      None of the FHP Defendants’ alleged actions reach the level of outrageous

conduct contemplated under McCarson. None of their actions alleged by Plaintiff

were intentional or malicious. Moreover, none of their actions, if true, would cause

an average member of the community to exclaim, “Outrageous!” or otherwise resent

these Defendants.

      As discussed in greater detail above, at worst, Trooper Lynch attempted to

identify the victims of the subject crash, but was unable to do so before they were

removed from the scene by the body removal service. As a result, the bodies of the

victims were transported to the medical examiner’s office with only “believed-to-
                                        18
    Case 3:21-cv-00776-MCR-EMT Document 10 Filed 05/24/21 Page 19 of 22




be” level of certainty as to their identifications. This would not lead anyone in the

community to exclaim, “Outrageous!” Not even close.

      Plaintiff’s “tort of outrage” claims against Cpl. Paschal and Sgt. Padgett fare

no better. Corporal Paschal and Sgt. Padgett are alleged to have supervised other

employees of the Florida Highway Patrol, and were purportedly responsible for

implementing a number of policies. Again, at worst, these policies purportedly

resulted in the bodies of these victims not being correctly identified by FHP

employees. Certainly not the type of intentional behavior necessary to support this

cause of action.

      Plaintiff suggests that the Florida Traffic Crash Report contains incorrect

information (namely, that Ms. Cooks was not thrown from the crashed vehicle),

which has allegedly caused Plaintiff extreme stress and anxiety. Complaint, ¶¶ 25,

134c,139c, 155a. Notably, Plaintiff does not allege, and will be unable to establish,

that these Defendants (or any employee of the FHP) has a duty to “correct” a Traffic

Crash Report. More importantly, Plaintiff do not allege, and will be unable to

establish, that any employee of the FHP has the authority or ability to “correct” a

Traffic Crash Report after it has been submitted and approved, or that the correct

body placement was not included in the final Traffic Homicide Report. The alleged

incorrect information on the Traffic Crash Report is a non-issue. In any event, any

alleged failure to correct the incorrect information is not “Outrageous!”

                                         19
    Case 3:21-cv-00776-MCR-EMT Document 10 Filed 05/24/21 Page 20 of 22




      Additionally, Plaintiff’s “tort of outrage” claims fail for lack of causation. It

is undisputed that the bodies of the victims arrived at the medical examiner’s office

with only a “believed-to-be” identification. Accordingly, it cannot be said that the

failure to these Defendants to identify the victims at the scene (or, to put into place

policies related to identification at the scene) was the actual or proximate cause of

any purported injuries that stemmed from the handling of the bodies after they left

the scene.

  FHP Defendants Enjoy Statutory Immunity from Plaintiff’s State Claims

      These Defendants enjoy statutory immunity from Plaintiff’s state law “tort of

outrage” claim against them. Section 768.28(9)(a), Florida Statutes, immunizes state

officers, employees, and agents from lawsuits arising from “act[s], event[s], or

omission[s] of action in the scope of [their] employment or functions.” See Eiras v.

Florida, 239 F.Supp.3d 1331, 1343 (M.D. Fla. 2017). “The immunity may be pierced

only if state agents either act outside the scope of their employment, or act ‘in bad

faith or with malicious purpose or in a manner exhibiting wanton and willful

disregard of human rights, safety, or property.’” Id. (quoting § 768.28(9)(a), Fla.

Stat.); see also Peterson v. Pollack, 290 So. 3d 102, 109–10 (Fla. 4th DCA 2020)

(defining “bad faith,” “with malicious purpose,” and “in a manner exhibiting wanton

and willful disregard of human rights [or] safety”).

      Plaintiff does not allege, and will be unable to establish, that the FHP

                                          20
    Case 3:21-cv-00776-MCR-EMT Document 10 Filed 05/24/21 Page 21 of 22




Defendants acted in bad faith or with malicious purpose or in a manner exhibiting

wanton and willful disregard of human rights, safety, or property. Accordingly, these

Defendants are immune from suit pursuant to section 768.28(9)(a), Florida Statutes.

      WHEREFORE, Defendants Paschal, Lynch, and Padgett respectfully request

this Court to issue an order dismissing, with prejudice, all of Plaintiff’s claims

against them in the Amended Complaint, and granting any other relief deemed just

and appropriate.

      Respectfully submitted, this 24th day of May 2021.

                                              /s/ Elmer C. Ignacio
                                              ELMER C. IGNACIO
                                              Florida Bar Number: 537683
                                              eignacio@sniffenlaw.com
                                              MATTHEW J. CARSON
                                              Florida Bar Number: 0827711
                                              mcarson@sniffenlaw.com
                                               VICKIE A. GESELLSCHAP
                                              Florida Bar Number: 502456
                                              vgesellschap@sniffenlaw.com

                                              SNIFFEN & SPELLMAN, P.A.
                                              123 North Monroe Street
                                              Tallahassee, Florida 32301
                                              Telephone: (850) 205-1996
                                              Facsimile: (850) 205-3004

                                              700 South Palafox Street Suite 95
                                              Telephone: (850) 741-2510
                                              Facsimile: (850) 857-8700

                                              Attorneys for Defendant Paschal,
                                              Lynch, and Padgett

                                         21
    Case 3:21-cv-00776-MCR-EMT Document 10 Filed 05/24/21 Page 22 of 22




                    CERTIFICATION OF WORD COUNT

      The undersigned certifies on this 24th day of May 2021 that this document

complies with word limits set forth in Rule 7.1(F), N.D. Fla. Loc. R., and contains

4,692 words which includes the headings, footnotes, and quotations, but does not

include the case style, signature block or Certificates of Word Count and Service.

                                             /s/ Elmer C. Ignacio
                                             ELMER C. IGNACIO


                         CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a true and correct copy of the foregoing has been

furnished via electronic mail and electronically through the court’s CM/ECF system

to counsel of record on this 24th day of May 2021.

                                             /s/ Elmer C. Ignacio
                                             ELMER C. IGNACIO




                                        22
